DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 09/08/21 and 05/15/19. 
Election
2)	Acknowledgment is made of Applicants’ election filed 10/30/21 in response to the written lack of unity and the species election requirement mailed 09/02/21. Applicants have elected, without traverse, invention II and the feed composition species comprising a B. subtilis strain.   
Status of Claims
3)	Claims 3-6 and 10-13 have been amended via the amendment filed 06/28/21.
	Claims 1-14 are pending.  
	Claims 1-5 and 8-14 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 6 and 7 are examined on the merits.	 
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 06/09/21, 12/15/20, 08/11/20, 05/11/20, 12/11/19, 11/25/19 and 05/15/19. Except for a non-English NPL document in the IDS filed 06/02/21, the information cited therein has been considered and an initialed copy is attached to this Office Action.  
Replacement Drawings
5)	Acknowledgment is made of Applicants’ replacement drawings filed 06/28/21.
Priority
6)	This AIA  application, filed 05/14/2019, is the national stage 371 application of PCT/KR2018/016893 filed 12/28/2018 and claims the benefit of the foreign priority applications 10-2017-0184265 filed 12/29/2017 and 10-2018-0171279 filed 12/27/2018, each filed in Republic of Korea. 
It is noted that a certified copy of the non-English foreign priority documents has been submitted in this application. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a)-(d), a certified English translation of the foreign applications should be submitted under 37 CFR 1.55 in reply to this Office Action.  Failure to provide a certified translation may result in no benefit being accorded to the non-English priority applications. 
Double Patenting Rejection(s)
7)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
8)	Claims 6 and 7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 5 and 6 of the co-pending application 16349838.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the identified claims of the co-pending ‘838 application, drawn to a method for preventing or treating acute hepatopancreatic necrosis disease comprising administering to a subject such as a shrimp a feed composition comprising a strain of Bacillus subtilis as an active ingredient anticipate the instantly claimed feed composition.   	
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
Rejection(s) under 35 U.S.C § 102
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

10)	Claims 6 and 7 are rejected 35 U.S.C § 102(a)(1) or 35 U.S.C § 102(a)(2) as being anticipated by Draho et al. (WO 2017/147130 A2, published 8/31/2017 and filed 02/23/2016 – Applicants’ IDS).
	Draho et al. disclosed a method of treating the shrimp disease Early Mortality Syndrome (EMS), also known as acute hepatopancreatic necrosis disease (AHPND) comprising feeding shrimps with an aquatic animal feed composition comprising an effective amount of a strain of Bacillus subtilis. See abstract; claims 21-24, 17-29 and 5; ‘Background of the Invention on page 1; lines 12-17 of page 2; lines 14-20 of page 3; lines 16-34 of page 4; paragraph bridging pages 7 and8; section entitled ‘Compositions’ on pages 6-8; section entitled ‘Animal Feed’ beginning on page 11; and section entitled ‘Method of treatment’ beginning on page 13; Examples 1 and 2; and Tables 1 and 2. 
	Claims 6 and 7 are anticipated by Draho et al.
11)	Claims 6 and 7 are rejected 35 U.S.C § 102(a)(1) as being anticipated by Carpenter et al. (US 20160128337 A1 – Applicants’ IDS).
	Carpenter et al. taught a method of treating shrimps infected with Vibrio parahaemolyticus, the early mortality syndrome (EMS) species, against Acute Hepatopancreatic Necrosis Disease (APHND) caused by Vibrio parahaemolyticus, by feeding said shrimps with a feed composition. The feed composition comprised a Bacillus subtilis strain. See sections [0006], [0016], [0017], [0015], [0056], [0055], [0059], [0106] and [0094]; and claims 28, 29, 5 and 4. 		
 	Claims 6 and 7 are anticipated by Carpenter et al.
Claim(s) Objection(s)
12)	Claims 6 and 7 are objected to for depending directly or indirectly from a non-elected withdrawn claim.

Conclusion
13)	No claims are allowed.
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

November, 2021